DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 18, 20, 24, 37, and 41-49 are pending and examined on the merits in the present office action.
This action is made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Both 62/436,500 and 62/522765 disclose instant SEQ ID NO: 2005 as SEQ ID NO: 1925 and plants overexpressing said sequence (Table 79, for example, LBY479). 
Therefore, benefit of priority is afforded. The effective filing date is 12/20/2016.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 14A-14J are in color. 

The Applicant submitted a petition on 4/19/21; however, the petition was not granted. Therefore, a renewed petition or a correction of the issue is required. 

Claim interpretation
New claim 44 adds that the selection is for increased nitrogen use efficiency under non-stress conditions. Neither the Specification nor the claims specifically define the characteristics or steps for which the selection for this trait occurs. The Specification states, “As used herein the phrase "nitrogen use efficiency (NUE)" refers to the metabolic process(es) which lead to an increase in the plant's yield, biomass, vigor, and growth rate per nitrogen unit applied.” [0177] and  “Improved plant NUE and FUE is translated in the field into either harvesting similar quantities of yield, while implementing less fertilizers, or increased yields gained by implementing the same levels of fertilizers. Thus, improved NUE or FUE has a direct effect on plant yield in the field. Thus, the polynucleotides and polypeptides of some embodiments of the invention positively affect plant yield, seed yield, and plant biomass. In addition, the benefit of improved plant NUE will certainly improve crop quality and biochemical constituents of the seed such as protein yield and oil yield.” [0179]. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, 20, 24, 37, and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads on a genus of polypeptide sequences that share at least 83% global sequence identity to SEQ ID NO: 2005 that also comprise a “solute carrier family 35 member SLC35F1/F2/F6 domain (InterPro Entry IPR009262)”. The Specification provides that SEQ ID NO: 2005 comprises the domain from amino acids 19-307 (pg. 531); however, it is unclear which of these residues are representative and required for the domain to be considered a “solute carrier family 35 member SLC35F1/F2/F6 domain (InterPro Entry IPR009262)”. Must all the amino acids be present? If not, which ones? Which residues allow for substitutions?
The incorporation of essential material in the specification by reference to a non-patent publication and then reliance on such in the claims is improper (such as to Interpro).  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the 
Claim 24 recites “wherein the yield comprises seed yield”; however, this limitation lacks antecedent basis. It is unclear whether “the yield comprises seed yield” refers to the selection step, whereby plants are selected on the basis of an increase in seed yield  or rather to the trait being increased as a result as provided in the clause “thereby increasing the yield” at the end of the claim. Therefore, it is unclear whether “seed yield” in claim 24 is actively part of the selection step or merely one of the “yield”-related trait(s) that is increased. 
Dependent claims are rejected for failing to overcome the deficiencies of the parent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 24, and 37 remain rejected and newly presented claims 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad et al (US PGPub 20100017904; published 21 January 2010). This rejection has been modified in view of Applicant’s amendments. 
Regarding claims 1, 20, 37, and 45, Abad et al disclose a method for manufacturing non-natural transgenic seed comprising screening plants that comprise a recombinant polynucleotide encoding SEQ ID NO: 7539 for an enhanced trait (increased yield) and selecting one or more plants  that exhibit the trait (claim 34). SEQ ID NO: 7539 shares 100% identity with instant SEQ ID NO: 2005 (see alignment in previous office action). Additionally, Abad et al disclose a method for producing a hybrid corn seed comprising a corn plant comprising said recombinant polynucleotide and utilizing breeding practices with said plant to produce hybrid seed (claim 37). Of particular interest are plants with increased yield (abstract). For the yield selection, plants are grown under “optimal production management practices” [0174]. “Each of the transgenic corn plants and soybean plants with a nucleus of the invention prepared in Examples 5 and 6 are screened for yield enhancement. At least one event from each of the corn and soybean plants is selected as having at least between 3 and 5% increase in yield as compared to a control plant as having a nucleus of this invention.” [0175]. Particularly, hybrid yield is tested under “normal” field conditions [0115]. Therefore, the yield selection is performed under non-stress conditions. 
Regarding claim 44, as noted above, the scope of selecting for “increased nitrogen use efficiency” broadly encompasses selecting for increased yield when the plant is grown under the same conditions as the control.  
Regarding claim 24, as noted above it is unclear whether the selection is on the basis of seed yield or whether the plant simply exhibits increased seed yield. The claim is interpreted as increasing seed yield.  This feature necessarily flows from the plants overexpressing the sequence. Since Abad et al disclose transforming and overexpressing the same polypeptide as instantly claimed and selecting for increased yield under non-stress conditions, the same feature as claimed would be present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
	Accordingly, Abad et al anticipate the claimed invention. 

Applicant’s Arguments
	Applicant urges that the claim amendments obviate the rejection as “Abad et al. fails to show any experimental result linking between SEQ ID NO: 7539 of Abad et al. and any increase of yield, growth rate, biomass, vigor, photosynthetic capacity, and nitrogen use efficiency of a plant under non-stress conditions” (pg.8).
	This argument has been fully considered but is not persuasive. 
There is no legal requirement that the prior art actually reduce to practice an invention in order to anticipate, or render obvious, it if the disclosure of the reference is enabling. In the instant case, the reference clearly discloses how to make plants, how to make constructs comprising sequences of interest, and sequences to be introduced into the plant. Furthermore, the 
Therefore, the claims as amended remain rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 20, 24, 37, and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al (US PGPub 20100017904; published 21 January 2010) in view of GenBank Accession Numbers NP_001132272.1 and NM_001138800.1 (published 22 April 2017). This rejection has been modified in view of the Applicant’s amendments. 
The teachings with respect to Abad as applied to claims 1, 20, 24, 37, 44, and 45 are discussed above.

However, with regarding claims 41-43,
Abad et al further teach “Trait improvement includes, but is not limited to, yield increase, including increased yield under non-stress conditions” [0032]. 
Abad further teaches that “increased yield” “is evidenced and measured in a number of ways, including test weight, seed number per plant, seed weight, seed number per unit area (i.e., seeds, or weight of seeds, per acre), bushels per acre, tons per acre, tons per acre, kilo per hectare” [0040].
Abad further teaches “Trait-improving recombinant DNA can also be used to provide transgenic plants having improved growth and development, and ultimately increased yield, as the result of modified expression of plant growth regulators or modification of cell cycle or photosynthesis pathways.” [0040] – relevant to “increasing photosynthetic capacity” as instantly recited. 
“Other traits that can affect yield include, efficiency of germination (including germination in stressed conditions), growth rate (including growth rate in stressed conditions), ear number, seed number per ear, seed size, composition of seed (starch, oil, protein) and characteristics of seed fill.” [0033]. 
“Trait data on morphological changes may be collected by visual observation during the process of plant regeneration as well as in regenerated plants transferred to soil. Such trait data includes characteristics such as normal plants, bushy plants, taller plants, thicker stalks, narrow leaves, striped leaves, knotted phenotype, chlorosis, albino, anthocyanin production, or altered tassels, ears or roots. Other enhanced traits may be identified by measurements taken under field 
Abad et al further teach “Effective yield selection of enhanced yielding transgenic corn events uses hybrid progeny of the transgenic event over multiple locations with plants grown under optimal production management practices, and maximum pest control. A useful target for improved yield is a 5% to 10% increase in yield as compared to yield produced by plants grown from seed for a control plant. Selection methods may be applied in multiple and diverse geographic locations, for example up to 16 or more locations, over one or more planting seasons, for example at least two planting seasons to statistically distinguish yield improvement from natural environmental effects. It is to plant multiple transgenic plants, positive and negative control plants, and pollinator plants in standard plots, for example 2 row plots, 20 feet long by 5 feet wide with 30 inches distance between rows and a 3 foot alley between ranges. Transgenic events can be grouped by recombinant DNA constructs with groups randomly placed in the field. A pollinator plot of a high quality corn line is planted for every two plots to allow open pollination when using male sterile transgenic events. A useful planting density is about 30,000 plants/acre. High planting density is greater than 30,000 plants/acre, preferably about 40,000 plants/acre, more preferably about 42,000 plants/acre, most preferably about 45,000 plants/acre.” [0174]. 

Furthermore, Abad teaches selecting for various enhanced traits on the basis of rosette area ([0105], [0109], [0133], [0153]; Tables 8 and 15, for example).
Therefore, upon reading Abad et al one would have been motivated to make plants that overexpress SEQ ID NO: 7539 by introducing an exogenous polynucleotide that encodes the polypeptide and to select the plants for increased yield under non-stress conditions. For the selection it would have been obvious to select for any of the measurements that are conventionally used to measure increased yield including test weight (dry weight and/or fresh weight; biomass), seed weight, bushels per acre (biomass, weight), growth rate, leaf number, and/or rosette area/diameter. One would have been motivated to do so to obtain the plants having increased yield as taught by Abad et al. One would have reasonably expected success in employing conventional selection criteria to the plants taught by Abad that are grown under non-stress, optimal conditions. 
Regarding claim 18, SEQ ID NO: 7539 was known in the prior art as an “anthocyanin-related membrane protein 1”. GenBank Accession Number NP_001132272.1 provides the sequence listing of SEQ ID NO: 7539; names it as “anthocyanin-related membrane protein 1” and “GRMZM2G173684” (see Accession Listing). 
Furthermore, the nucleic acid sequence that encodes GenBank Accession Number NP_001132272.1 is provided as GenBank Accession No. NM_001138800.1. The Accession Listing teaches that the stop codon is at position 1374. The only differences between this Accession and instant SEQ ID NO: 138 are 3 mismatches (which appear to be sequencing errors, 
It would have been obvious to one of ordinary skill in the art to utilize a nucleic acid sequence comprising a coding sequence known to encode SEQ ID NO: 7539, as provided by GenBank Accession Number NM_001138800.1. One would have been motivated to do so to produce transgenic plants that have improved traits as taught and suggested by Abad. In particular, one would have targeted SEQ ID NO: 7539 for overexpression with the known polynucleotide.  Given the teachings of Abad, one would have reasonably expected success in utilizing routine and conventional methods to transform a plant to overexpress SEQ ID NO: 7539 with a known nucleic acid sequence, GenBank Accession Number NM_001138800.1 or an obvious variant there that has no substantial nucleic acid or encoded codon change, to produce transgenic plants. Abad teaches that the plants have improved characteristics, and thus, one would have reasonably expected the plants transformed with the known polynucleotide or an obvious variant thereof to provide improvements the same as or similar to those taught by Abad et al. Since methods for vector construction and plant transformation are routine in the art, it 

Applicant’s Arguments
The Applicant repeats the argument as presented under 102 (pg. 12).
For the same reasons, this argument is not persuasive. 
The Applicant further urges that the GenBank Accessions fail to cure this deficiency (pg. 13). The Applicant urges that the only data is provided for SEQ ID NO: 531, which shares 57.97%, with regards to abiotic stress but does not teach increased yield under non-stress (pgs. 13-14). 
The GenBank Accessions are not provided to meet the limitation of selecting under non-stress, this is provided by Abad directly. Rather, these sequences are provided to render obvious the specific nucleic acid claimed in dependent claim 18. 
With respect to SEQ ID NO: 531, this portion of the rejection has been modified as the amendments to the claims regarding stress tolerance have been cancelled. With respect to the amended claims, Abad teaches selecting for increased yield under non-stress (optimal) growing conditions. Abad further teaches the specific measurements that can be collected to evidence the increased yield trait – these overlap in scope with the newly presented claims. 
Therefore, the claims as amended remain rejected. 

Conclusion
Claims 1, 18, 20, 24, 37, and 41-49 are rejected.                                                                                                                                                                                                        
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ashley K Buran/Primary Examiner, Art Unit 1662